Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chase Carmen Hunter petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on her motion for injunctive relief. She seeks an order from this court directing the district court to act. We conclude the present record does not reveal undue delay in the district court. Accordingly, although we grant leave to proceed in forma pau-peris, we deny the mandamus petition. We also deny as moot Hunter’s motion to expedite the decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.